NUMBER 13-09-00238-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ALFREDO ZAMARRIPA, INDIVIDUALLY
AND AS GUARDIAN OF THE PERSON
AND ESTATE OF MARICELA ZAMARRIPA,                                            Appellant,

                                           v.

MARIA DEL REFUGIO REYNOLDS AND
STEVEN C. REYNOLDS, TRUSTEE,                                                Appellees.


                   On appeal from the 389th District Court
                         of Hidalgo County, Texas.



                        MEMORANDUM OPINION
                Before Justices Yañez, Benavides, and Vela
                    Memorandum Opinion Per Curiam
      Alfredo Zamarripa, individually and as guardian of the person and estate of Maricela

Zamarripa, attempts to appeal a summary judgment rendered against him February 18,

2009. On August 17, 2009, Maria del Refugio Reynolds and Steven C. Reynolds, Trustee

(“Reynolds”), appellees, filed an amended motion to dismiss arguing that this court lacked
jurisdiction to hear this case because the trial court’s summary judgment was not a final

judgment. On September 24, 2009, we abated the appeal and remanded the case the trial

court for clarification. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001);

TEX . R. APP. P. 27.2, 44.3, 44.4.

       On October 16, 2009, the trial court held a status hearing and reviewed Reynolds’s

“Third Amended Original Petition in Intervention,” the live pleadings at the time of the

granting of the partial summary judgment.        The trial court filed with the Court a

supplemental record consisting of a transcript of the status hearing and a “Nunc Pro Tunc

Default Judgment.” In the transcript of the hearing, the trial court summarized the claims

which were not disposed of by the partial summary judgment. Our review of the same

petition and the order granting summary judgment lead us to the same conclusion as the

trial court: the summary judgment did not dispose of all of the claims raised in Reynolds’s

third amended petition. Because the partial summary judgment did not dispose of all of

Reynolds’s claims, it was not a final judgment. See Lehmann, 39 S.W.3d at 195.

       Appellate courts only have jurisdiction over judgments that are final and such

interlocutory orders as the legislature specifies are appealable. See TEX . CIV. PRAC . &

REM . CODE ANN . § 51.012 (Vernon Supp. 2009), § 51.012 (Vernon 2008); Lehmann, 39
S.W.3d at 195. Therefore, we DISMISS the appeal for lack of jurisdiction. See TEX . R.

APP. P. 43.2.


                                                               PER CURIAM


Delivered and filed the
3rd day of December, 2009.




                                            2